PER CURIAM.
In the workers’ compensation order under review, the claimant was awarded twenty-four hour per day nonprofessional attendant care. He asserts on appeal that the judge of compensation claims erred, however, in ruling that the claimant’s fiancee could not be compensated for being on call during the eight hours per night in which he slept. In light of the particular facts of this case, including the claimant’s specific needs during his hours of sleep, the judge of compensation claims was justified in finding that the fiancee’s activities during these hours did not go beyond her normal household activities, and therefore did not qualify as compensable nonprofessional attendant care. The order is accordingly affirmed.
ALLEN and KAHN, JJ., CONCUR.
JOANOS, J., DISSENTS WITH WRITTEN OPINION.